Citation Nr: 1120698	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in 


FINDING OF FACT

A diagnosis of PTSD in conformance with the DSM-IV guidelines is not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.           § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) do not show treatment for an acquired psychiatric disability.  In March 1969, the Veteran filed a claim for nervousness.  A March 1969 VA examiner diagnosed chronic, mild anxiety reaction manifested by nervousness and tenseness.  He was granted service connection for anxiety in April 1969.

VA outpatient treatment records dated February 2006 show an assessment of possible PTSD.  The Veteran was referred to Dr. M.O., M.D. for further evaluation.  Dr. M.O. examined the Veteran in March 2006 and rendered a diagnosis of nicotine dependence and alcohol abuse.  He stated that PTSD was not found.  He did not relate tobacco or alcohol abuse to service.

The Veteran had a VA examination in November 2006.  The examiner did not have the claims file but reviewed the electronic VA treatment records.  Since the claims file did not contain private treatment records at the time of the examination, the Board finds that the examiner's inability to review the claims file is not prejudicial to the claim.  Further, the lack of review of STRs is not prejudicial to the claim because the STRs are silent for treatment of acquired psychiatric disorders.

After examining the Veteran, the examiner found that his history was compatible with a DSM-IV diagnosis of alcohol abuse, in early full remission for five months, and of nicotine dependence, also in early remission.  The Veteran said he suffers intermittent symptoms of depression and anxiety that are usually related to environmental stressors such as estrangement from his children, financial issues, and loneliness.  He reported having some memories and dreams about Vietnam but did not express any other significant symptoms related to Vietnam.  As such, the examiner found that his symptoms qualified as adjustment disorder of mixed anxiety and depressive feelings, but would not date back to his time in service, but instead of are more recent onset.  The diagnosis was alcohol abuse in early, full remission; nicotine dependence in early partial remission; and adjustment disorder with mixed anxiety and depression.

Based upon the foregoing, the Board finds that the evidence fails to show a diagnosis of PTSD conforming to the DSM-IV criteria.  The Board has considered the Veteran's allegation of suffering PTSD as well as statements from his brother and friend, which describe his behaviors and indicate their belief that the Veteran suffers PTSD; unfortunately, acquired psychiatric disorders are not the types of disorders that lay persons can provide competent evidence on questions of etiology or diagnosis.  More importantly, the Veteran's own representative recognizes in the April 2011 argument that he does not have a diagnosis of PTSD.

The Board has also considered whether adjustment disorder with mixed anxiety and depression warrants service-connection.  Unfortunately, the Veteran was not treated for adjustment disorder during service and the VA examiner attributed the condition to recent events in his personal life, such as family and financial matters.  However, it is noted that the Veteran has already been granted service connection for anxiety, which was encompassed in the adjustment disorder diagnosis.  Therefore, no other issue is now before the Board.  

For the reasons stated above, the Veteran's claim for service connection for an acquired psychiatric disorder (PTSD) other than his currently service connected anxiety reaction must be denied.  He does not have a diagnosis of PTSD and his adjustment disorder has been related to recent personal events, not service, providing evidence against this claim.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

This decision does not impact the Veteran's currently service connected anxiety reaction, which is not at issue before the Board at this time. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July and October 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letter asked for stressor statements, informed him of the evidence required to substantiate the claim, and informed him of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted buddy statements and was afforded a VA medical examination in November 2006.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Service connection for an acquired psychiatric disorder (other than the Veteran's already service connected anxiety reaction), to include PTSD, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


